DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment/Response A filed on November 25, 2020 and the Amendment/Response B filed on January 8, 2021 have been entered.
Drawings
1.	The drawings were received on January 8, 2021.  These drawings are not accepted because of the reasons, inter alia, set forth below:
	a.	The drawings do not comply with 37 CFR 1.83(a) as seen below; and/or
	b.	The section line “A-A” in FIG. 9 should have been changed to section line “10-10” or “X-X” in order to correspond to FIG. 10.  Please see 37 CFR 1.84(h)(3), MPEP § 608.01(f) and Example 10 in the Guide for Preparation of Patent Drawings attached to the prior Office action (hereinafter “OA”) on August 25, 2020.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the reticle assembly of the riflescope in Clause (D) of claim 1 and Clause (E) of claim 11 (see Spec. ¶¶ 42, 45, 50 and 58) must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
Specification
1.	The disclosure is objected to because of the informalities such as, listed below:
a.	Each part of the claimed invention such as the reticle assembly of the riflescope in Clause (D) of claim 1 and Clause (E) of claim 11 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or
b.	The disclosure has typographical or grammatical error(s).  For example, the term “course adjustment” in the abstract should have been changed to “coarse adjustment.”
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Clause (D) of amended claim 1 claims:
a stem (224) that projects into at least one of the coarse adjustment (10) and the fine adjustment (11) to engage the at least one of the coarse adjustment (10) and the fine adjustment (11) to secure the reticle engagement component (20) to the at least one of the coarse adjustment (10) and the fine adjustment (11) (Reference characters, figures, bold and emphases added)

See similar limitations recited in Clause (E) of claim 11. However, the original specification only describes and the drawings (FIGS. 3 and 10) only show the embodiment/species that has the stem 224 projected into the fine adjustment 11 as seen in Spec. ¶ 42 quoted below:
The reticle engagement component 20 is engaged by at least one of the adjustment screws 10, 11. In the embodiment depicted, the fine adjustment screw 11 includes an internal longitudinal hole 116 in its lower end. The base 20 includes an upward projecting stem 224 that can be inserted into the hole 116 to secure the reticle engagement component 20 to the fine adjustment piece 11. The reticle engagement portion may be considered optional. In alternative embodiments, one or both of the course adjustment 10 or fine adjustment 11 may engage the reticle directly. (Bold and emphases added)
	
Thus, the specification did not describe and the drawings do not show the embodiment or species that has the reticle engagement component 20 comprising the plate 20 having the contact surface 220 engaged the reticle assembly and the stem 224 projected into the coarse adjustment 10 as claimed by the terms “at least one.”   See Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989) (The Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel."  The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.) cited in MPEP § 2163.05.  
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the term that appears twice such as “a rifle scope” in lines 1 and 11 of claim 1, and lines 1 and 9 of claim 11 refers to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  In other words, it is unclear whether the preamble in claims 1 and 11 limits the claim scope or not.  See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (When limitations in the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble may act as a necessary component of the claimed invention.) and MPEP § 2111.02.
35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
2.	Claims 1-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Unertl (US 4,247,161) in view of Hamilton’515 (US 20120266515).
Claim 1
Unertl teaches a turret for a riflescope (10) comprising:
(A) a base (16; FIGS. 1-3; id. 2:14-3:5) for connecting the turret to the riflescope (10);
(B) a coarse adjustment (18) supported within the base (16, FIG. 3), the coarse adjustment comprising a first screw thread (FIG. 3, see Appendix hereinafter “Ap.”) comprising a first screw pitch (2:25-30); and
(C) a fine adjustment (17, 21) supported within the base (16, FIG. 3), the fine adjustment (17, 21) comprising a second screw thread (FIG. 3, see Ap.) comprising a second screw pitch (2:26-30) that is different from the first screw pitch (2:26-28).
Unertl teaches the invention substantially as claimed.  However, Unertl does not teach a reticle engagement component that engages at least one of the coarse adjustment and fine adjustment, the reticle engagement component comprising a plate that has a contact surface that in use engages a reticle assembly of a riflescope; and a stem that projects into at least one of the coarse adjustment and the fine adjustment to engage the at least one of the coarse adjustment and the fine adjustment to secure the reticle engagement component to the at least one of the coarse adjustment and the fine adjustment; wherein actuation of the coarse adjustment and the fine
adjustment causes movement of the reticle engagement component.
Hamilton’515 teaches a reticle engagement component (146; FIGS. 6, 8; ¶¶ 33, 46) that engages at least one of the coarse adjustment and fine adjustment (34 and 36; ¶¶ 42, 47), the reticle engagement component (146) comprising a plate (steel disc, FIG. 8, ¶ 46) that has a contact surface (unnumbered in FIG. 8) that in use engages a reticle assembly (126) of a riflescope; and a stem (unnumbered in FIG. 8) that projects into at least one of the coarse adjustment and the fine adjustment (34 and 36) to engage the at least one of the coarse adjustment and the fine adjustment (34 and 36) in order to secure the reticle engagement component (146) to the at least one of the coarse adjustment and the fine adjustment (34 and 36); wherein actuation of the coarse adjustment and the fine adjustment (34 and 36) causes movement of the reticle engagement component (146).
It would have been obvious to the PHOSITA at the time of filing of the application to form
the reticle engagement component that engages at least one of the coarse adjustment and fine adjustment of Unertl, the reticle engagement component comprising a plate that has a contact surface that in use engages a reticle assembly of Unertl’s riflescope; and a stem that projects into at least one of the coarse adjustment and the fine adjustment of Unertl to engage the at least one of the coarse adjustment and the fine adjustment of Unertl in order to secure the reticle engagement component of Unertl to the at least one of the coarse adjustment and the fine adjustment of Unertl; wherein actuation of the coarse adjustment and the fine adjustment  causes movement of the reticle engagement component as taught or suggested by Hamilton’515. 
The use of the reticle engagement component in Unertl’s turret would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Unertl’s coarse adjustment (18) is rotationally mounted within the base (16).  See FIG. 3.
Claim 3
Unertl teaches a coarse adjust movement piece (22, id. 2:30-49) that is rotationally linked to the coarse adjustment (18).
Claim 4
Unertl teaches a first click-stop arrangement (19, 19a, 19b; id. 2:19-23) between the course adjust movement piece (22) and the base (16; FIG. 3).
Claim 5
Unertl’s fine adjustment (17, 21) is rotationally mounted within the coarse adjustment (18).
Claim 6
Rotation of Unertl’s coarse adjustment (18) relative to the base (16) also rotates the fine adjustment (17, 21) due to the first and second screw threads (see Ap.). 
Claim 7
Unertl teaches a fine adjust movement piece (16a, 17a; FIG. 3) that is rotationally linked to the fine adjustment (17, 21).
Claim 8
Unertl’s turret comprises a second click stop arrangement (22a, FIGS. 3, 5; id. 2:30-49) between the fine adjust movement piece (16a, 17a) and the coarse adjust movement piece (18).
Claim 9
Unertl’s turret comprises a limiter/slot (17a, FIGS. 3, 6) that limits the rotational range of the fine adjustment (17, 21) with respect to the coarse adjustment (18).
Claim 10 
Unertl’s fine adjustment (17, 21) is limited to a rotational range of less than 360o for a fixed
position of the coarse adjustment (18) because the limiter/slot 17a is less than 360o (FIG. 6). 	
Claims 11-20
Please see claims 1-5 and 7-9 above.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Hamilton’345 (US 20130276345) teaches a reticle engagement component (306; FIGS. 2, 8B) that engages at least one of the coarse adjustment and fine adjustment (38 and 60; FIG. 2), the reticle engagement component (306) comprising a plate that has a contact surface that in use engages a reticle assembly (248, FIGS. 8B, 13) of a riflescope; and a stem (306) that projects into at least one of the coarse adjustment and the fine adjustment (38 and 60).  However, Hamilton’345 does not teach a base as claimed; and
b.	Davis et al. (US 20190128642) teaches coarse and fine adjustments (30 and 32) comprising first and second screw threads (FIG. 3).  However, Davis does not teach the reticle engagement adjustment.	 
Response to Arguments
Applicant's arguments filed on November 25, 2020 and January 8, 2021 have been fully considered but they are not persuasive.
Drawings and Specification 
The objections to the drawings and specification are respectfully maintained for the reasons set forth above. 
Claim Objections
The claim objections are withdrawn in view of Applicant’s amendments.
35 USC 112(f)
The interpretation of the term “limiter” in claim 9 under 35 USC 112(f) is withdrawn in view of the amendments.
35 USC 102 and 103
The previous rejections of claims 1-10 under 35 USC 102 as being unpatentable over Unertl and claims 11-18 under 35 USC 102(a)(1) as being anticipated by Unertl are withdrawn in view of the amendments.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections.
Conclusion 
In view of the foregoing, the Examiner respectfully submits that the present application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656